STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 10 were amended in an amendment filed on June 9, 2021.
Claims 1-3, 5-6, 8-12, 14-15, and 17 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in the Remarks submitted in the June 9, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant presents the argument that the combination of the cited references does not teach the amended independent claims.  Specifically, the cited references do not teach or render obvious “rece1vmg, by a monitor of a monitoring system, from one or more sensors of an autonomous vehicle being monitored by the monitoring system, a parameter value for each of a plurality of parameters in a sequence of an execution flow that represents an operation of the autonomous vehicle, wherein the one or more sensors comprises at least one lidar sensor, wherein the parameter value received from the at least one lidar sensor represents a measurement obtained from the at least one lidar sensor during the operation; and combining the received parameter values in an order corresponding to an order of the parameters in the sequence to generate a combination value” as recited in the amended claim 1.  Independent claim 10, as amended, contains similar limitations as the amended claim 1.  
Upon consideration of Applicant’s arguments and the amended independent claims, the Examiner agrees with the reasons presented by the applicant in the Remarks.
Further search of the prior art found no other prior art which explicitly teaches or reasonably suggests the combination of limitations in the amended independent claims 1 and 10 when the claims are considered as a whole.    
Accordingly, claims 1-3, 5-6, 8-12, 14-15, and 17 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113